DECISION
Plaintiffs appealed the Notice of Deficiency Assessment for the 2009 tax year issued by Defendant on November 2, 2010. Defendant filed its Answer on November 12, 2010, stating that "Defendant agrees that Plaintiffs' son, Alejandro Paz Vazquez, should be allowed as a dependent exemption[,]" but disagreeing that Plaintiffs had "provided adequate substantiation to show that the additional four (4) dependents [they] claim[] meet the tests to qualify for exemption credit."
A case management conference was held in this matter on February 8, 2011. Plaintiffs appeared on their own behalf through a court-provided Spanish interpreter. Faith Derickson (Derickson) appeared on behalf of Defendant. At that conference, the parties agreed that Plaintiffs would provide additional information and documents to Defendant, that Defendant would file written recommendations by April 1, 2011, and that Plaintiffs would file a written response to those recommendations by April 15, 2011. Those dates were memorialized in a Journal Entry issued February 8, 2011, which warned Plaintiffs that "failure to fulfill the agreement set out in [the] Journal Entry [would] result in dismissal of this appeal." *Page 2 
On March 21, 2011, Derickson filed a Recommendation stating that "Defendant's position remains the same; that the four dependents in Mexico claimed on the return cannot be allowed. Plaintiffs have not substantiated that they provide more than one-half the support for those dependents." Derickson requested that "the court grant partial relief as shown on the * * * Proposed Audit Report[,]" which reduces Plaintiffs' tax-to-pay to $1,150. As of the date of this Decision, the court has received no further communication from Plaintiffs. Under such circumstances, the court will grant the relief recommended by Derickson in her Recommendation of March 21, 2011. Now, therefore,
IT IS DECIDED that for tax year 2009, Defendant shall revise its Notice of Deficiency Assessment, dated November 2, 2010, to reflect a revised tax-to-pay of $1,150. Penalty and interest shall be adjusted accordingly.
Dated this ___ day of May 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Pro Tempore Allison R.Boomer on May 4, 2011. The Court filed and entered this documenton May 4, 2011. *Page 1